Case 1:20-cv-01225-RP Document 1-8 Filed 12/16/20 Page 1 of 3

EXHIBITS
Case 1:20-cv-01225-RP Document 1-8 Filed 12/16/20 Paggsanatig district Clerk
Williamson County, Texas
Julie Borrero

THOMASJHENRY

INJURY ATTORNEYS

ATRIAL FIRM OF MORE THAN 150 ATTORNEYS
REPRESENTING VICTIMS NATIONWIDE FOR MORE THAN 25 YEARS

 

Wednesday, November 11, 2020

Williamson County District Clerk’s Office
405 Martin Luther King
Georgetown, TX 78626

RE: Case Number: 20-1793-C395; Lacyndra Harrell vy. CRS Express Inc., and
Roger Couture

Ms. Borrero:

Please allow this letter to serve as a request for second citation with enclosed payment of
$8.00 via e-file.

Very truly yours,

at, INJURY ATTORNEYS

Crystal M. Wri

CMW/lp
Enclosures

TOLL FREE 1-855-740-8145 « FAX 1-877-513-1359 * TIHLAW.COM
MAILING ADDRESS 521 Starr Street * Corpus Christi, Texas 78401

Envelope# 47999977
Case 1:20-cv-01225-RP Document 1-8 Filed 12/16/20 Page 3 of 3

Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Crystal Wright on behalf of Crystal Wright

Bar No. 24067026
CWRIGHT-SVC@THOMASJHENRYLAW.COM
Envelope ID: 47999977

Status as of 11/12/2020 9:23 AM CST

Case Contacts

 

Name BarNumber | Email TimestampSubmitted | Status

 

Crystal Wright cwright-svc@thomasjhenrylaw.com | 11/11/2020 10:38:57 AM | SENT

 

 

 

 

 

 

 
